Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    June 08, 2016

The Court of Appeals hereby passes the following order:

A16I0211. COLUMBUS CONSOLIDATED GOVERNMENT v. FRANKLIN
     WOODY.

      Columbus Consolidated Government (“Columbus”) filed this application for
interlocutory review of the trial court’s order denying its motion for judgment on the
pleadings. We, however, lack jurisdiction.
      Pursuant to OCGA § 5-6-34 (b), a party may request interlocutory review only
if the trial court certifies within ten days of entry of the order at issue that immediate
review should be had. Columbus obtained a timely certificate of immediate review
of the trial court’s order on April 29, 2016. However, OCGA § 5-6-34 (b) also
mandates the filing of the interlocutory application within ten days after entry of the
certificate of immediate review. Columbus attempted to file its application by mail
on May 9, 2016. In January 2015, however, this Court moved to a mandatory
electronic filing system. See Court of Appeals Rules, Rules 4 (b) and 46. After being
informed by this Court that electronic filing was required, Columbus e-filed its
application on May 13, 2016, 14 days after the entry of the certificate of immediate
review. Accordingly, Columbus’s application is untimely.
      In light of its untimely application, Columbus has filed a consent motion to
change this Court’s filing date so that its application will be timely. But “[t]he
legislature did not intend for parties to regulate litigation.” Scruggs v. Georgia Dept.
of Human Resources, 261 Ga. 587, 588 (1) (408 SE2d 103) (1991). This Court has
exercised its inherent authority to grant motions to change a filing date on rare
occasions when, through no fault of their own, parties have filed an untimely
application. Here, however, Columbus merely failed to follow this Court’s rules.
Under these circumstances, Columbus’s motion to change the filing date is hereby
DENIED.
       “[W]hen the order appealed from is an interlocutory order, the appellate court
does not acquire jurisdiction unless the procedure of OCGA § 5-6-34 (b) for
interlocutory appeal is followed.” Cherry v. Coast House, Ltd., 257 Ga. 403, 404 (2)
(359 SE2d 904) (1987). Because Columbus failed to follow our interlocutory appeal
procedure, this application is hereby DISMISSED for lack of jurisdiction.1

                                         Court of Appeals of the State of Georgia
                                                                              06/08/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      1
        If appellate review is warranted at this juncture, the applicant may petition the
trial court to vacate and re-enter the order and certificate of immediate review.